EXHIBIT 10.24

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is entered into as of January 21st
, 2003 by and between Concord EFS, Inc., a Delaware corporation (the “Company”),
and Paul Finch (the “Executive”).

 

WHEREAS, the Company desires to employ the Executive to serve as President, Risk
Management Services and Senior Vice President of the Company, and the Executive
desires to be employed by the Company, upon the terms and subject to the
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and the Executive agree as follows:

 

1.    Employment.  The Company hereby employs the Executive and the Executive
hereby agrees to be employed by the Company upon the terms and subject to the
conditions contained in this Agreement. The term of employment of the Executive
by the Company pursuant to this Agreement shall commence on the date hereof and,
unless earlier terminated pursuant to Section 4, shall end on the third
anniversary of the date hereof (such period referred to herein as the (“Initial
Term,” collectively with any extensions of this Agreement as the “Employment
Period”).

 

2.    Position and Duties; Responsibilities.  The Company shall employ the
Executive during the Employment Period as its President, Risk Management
Services and Senior Vice President or in such other position as determined by
the Company from time to time. During the Employment Period, the Executive shall
perform faithfully and loyally and to the best of the Executive’s abilities the
duties assigned to the Executive hereunder and shall devote the Executive’s full
business time, attention and effort to the affairs of the Company and its
subsidiaries and shall use the Executive’s best efforts to promote the interests
of the Company and its subsidiaries. The Executive may engage in charitable,
civic or community activities and, with the prior approval of the Board of
Directors of the Company (the “Board”), may serve as a director of any other
business corporation, provided that such activities or service do not interfere
with the Executive’s duties hereunder or violate the terms of any of the
covenants contained in Sections 6, 7 or 8 hereof. The Executive shall at all
times abide by all policies and procedures of the Company as in effect or
amended from time to time in the Company’s discretion.

 

3.    Compensation.  (a)  Base Salary.  During the Employment Period, the
Company shall pay to the Executive a base salary at the rate of $275,000 per
annum (“Base Salary”), payable in accordance with the Company’s executive
payroll policy. Such Base Salary shall be reviewed annually, and shall be
subject to such annual increases, if any, as determined by the Compensation
Committee of the Board.

 

(b)    Bonuses.



--------------------------------------------------------------------------------

(i)    Annual Bonus.  The Executive shall, in the sole discretion of the
Compensation Committee of the Board, be eligible as of the end of each fiscal
year of the Company during the term of this Agreement to receive an annual
incentive bonus for such fiscal year in accordance with the terms of the
Company’s annual executive bonus program.

 

(c)    Stock Options.  During the Employment Period, the Executive shall be
eligible for the grant of options under the Company’s 2002 Incentive Stock
Option Plan, as amended commensurate with other senior executives.

 

(i)    The Company shall use its reasonable best efforts to cause to be granted
to the Executive an option to purchase 100,000 shares of Company common stock
(the “Option”) pursuant to the terms of the Company’s 2002 Incentive Stock
Option Plan, as amended (the “Plan”). Consistent with the Plan, the Option will
have a 10-year term and an exercise price equal to the fair market value of the
Company’s common stock at the time of the grant. The Option will become vested
with respect to 25% of the shares subject to the Option on each anniversary of
the date hereof as long as the Executive remains employed by the Company.
Notwithstanding the foregoing, the granting of the Option, and the terms
thereof, shall be subject to approval by the Compensation Committee of the
Board.

 

(ii)    Notwithstanding the provisions of Section 3(c)(i) above, if, prior to
the last day of the Noncompetition Period (as defined in Section 6(b)), the
Executive breaches any of the provisions of Sections 6, 7 or 8 of this Agreement
or is terminated for Cause, then (i) the Executive’s Option shall immediately
terminate, and (ii) the Executive shall promptly pay to the Company an amount of
cash equal to the Gain Realized (as defined below) on any shares acquired
through the exercise of the Option (the “Option Shares”) during the Restricted
Period (as defined below). For purposes of this Section 4(c)(ii), “Restricted
Period” shall refer to the period of time commencing 90 days prior to the
effective date of termination of the Executive’s employment and ending on the
last day of the Noncompetition Period; and “Gain Realized” shall equal the
difference between (x) the fair market value of the Option Shares on the date
the Option is granted and (y) the greater of the fair market value of the Option
Shares (A) on the date of acquisition of such Option Shares or (B) on the first
date any of the provisions of Section 6, 7 or 8 of this Agreement were breached
or the effective date of termination of the Executive’s employment if the
Executive was terminated for Cause.

 

(d)    Other Benefits.  During the Employment Period, the Executive shall be
eligible to participate in the Company’s employee benefit plans generally
available to senior executives of the Company (such benefits being hereinafter
referred to as the “Employee Benefits”), which participation shall be subject to
the terms of the applicable plans. The Executive shall be entitled to take time
off for vacation or illness in accordance with the Company’s policy for senior
executives and to receive all other fringe benefits as are from time to time
made generally available to senior executives of the Company. The Company
reserves

 

2



--------------------------------------------------------------------------------

 

the right to alter, suspend, amend or discontinue any and all of its benefit
plans and fringe benefits, in whole or in part, at any time with or without
notice.

 

(e)    Expense Reimbursement.  During the Employment Period, the Company shall
reimburse the Executive, in accordance with the Company’s policies and
procedures, for all proper expenses incurred by the Executive in the performance
of the Executive’s duties hereunder.

 

4.    Termination.  (a)  Death.  Upon the death of the Executive, this Agreement
shall automatically terminate and all rights of the Executive and the
Executive’s heirs, executors and administrators to compensation and other
benefits under this Agreement shall cease immediately, except that the
Executive’s heirs, executors or administrators, as the case may be, shall be
entitled to:

 

(i)      accrued Base Salary and vacation pay through and including the
Executive’s date of death;

 

(ii)     a pro rata target Annual Bonus for the portion of the bonus period
ending on the date of the Executive’s death, payable at the time that other
senior executives of the Company are paid their Annual Bonuses; and

 

(iii)    other Employee Benefits to which the Executive was entitled on the date
of death in accordance with the terms of the plans and programs of the Company.

 

(b)    Disability.  The Company may, at its option, terminate this Agreement
upon written notice to the Executive if the Executive, because of physical or
mental incapacity or disability, fails to perform the essential functions of the
Executive’s position, with or without reasonable accommodation, required of the
Executive hereunder for a continuous period of 120 days or any 180 days within
any 12-month period. Upon such termination, all obligations of the Company
hereunder shall cease immediately, except that the Executive shall be entitled
to:

 

(i)      accrued Base Salary and vacation pay through and including the
effective date of the Executive’s termination of employment;

 

(ii)     a pro rata target Annual Bonus for the portion of the bonus period
ending on the effective date of the Executive’s termination of employment,
payable at the time that other senior executives of the Company are paid their
Annual Bonuses; and

 

(iii)    other Employee Benefits to which the Executive is entitled upon
termination of employment in accordance with the terms of the plans and programs
of the Company.

 

In the event of any dispute regarding the existence of the Executive’s
incapacity or disability hereunder, the matter shall be resolved by the
determination of a physician selected by the Board. The Executive shall submit
to appropriate medical examinations for purposes of such determination.

 

3



--------------------------------------------------------------------------------

 

(c)    Cause.  (i) The Company may, at its option, terminate the Executive’s
employment under this Agreement for Cause (as hereinafter defined) upon written
notice to the Executive (the “Cause Notice”). Any such termination for Cause
shall be authorized by the Board. The Cause Notice shall state the particular
action(s) or inaction(s) giving rise to termination for Cause. The Executive
shall have five (5) days after the Cause Notice is given to cure the particular
action(s) or inaction(s), to the extent a cure is possible. If the Executive so
effects a cure to the satisfaction of the Board, the Cause Notice shall be
deemed rescinded and of no force or effect.

 

(ii)    As used in this Agreement, the term “Cause” shall mean any one or more
of the following:

 

(A)    any refusal by the Executive to perform the Executive’s duties under this
Agreement or to perform specific directives of the Board or of the President/CEO
which are consistent with the scope and nature of the Executive’s duties and
responsibilities as set forth herein;

 

(B)    any act of fraud, embezzlement or theft by the Executive in connection
with the Executive’s duties hereunder or in the course of the Executive’s
employment hereunder or any prior employment, or the Executive’s admission or
conviction of a felony or of any crime involving moral turpitude, fraud,
embezzlement, theft or misrepresentation;

 

(C)    any gross negligence or willful misconduct of the Executive resulting in
a loss to the Company or any of its subsidiaries, or damage to the reputation of
the Company or any of its subsidiaries;

 

(D)    any breach by the Executive of any one or more of the covenants contained
in Sections 6, 7 or 8 hereof; or

 

(E)    any violation of any statutory or common law duty of loyalty to the
Company or any of its subsidiaries.

 

(iii)    The exercise of the right of the Company to terminate this Agreement
pursuant to this Section 4(c) shall not abrogate the rights or remedies of the
Company in respect of the breach giving rise to such termination.

 

(iv)    If the Company terminates the Executive’s employment for Cause, all
obligations of the Company hereunder shall cease, except that the Executive
shall be entitled to the payments and benefits specified in Sections 4(b)(i) and
4(b)(iii) hereof.

 

(d)    Termination Without Cause.  The Company may, at its option, terminate the
Executive’s employment under this Agreement upon written notice to the Executive
for a reason other than a reason set forth in Section 4(a), 4(b) or 4(c). If the
Company terminates the Executive’s employment for any such reason, all
obligations of the Company hereunder shall cease immediately, except that the
Executive shall be entitled to:

 

4



--------------------------------------------------------------------------------

 

(i)      the payments and benefits specified in Sections 4(b)(i) through
4(b)(iii) (inclusive);

 

(ii)     payment equal to the Executive’s Base Salary at the Executive’s then
current rate for the remainder of the Initial Term, less required and authorized
withholding and deductions, payable in installments in accordance with the
Company’s normal payroll practices or in a lump sum, as determined by the
Company in its discretion;

 

(iii)    payment equal to one (1) times the average Annual Bonus earned by the
Executive during the three prior fiscal years, or if the Executive was not
employed by the Company for at least three fiscal years, the average Annual
Bonus earned by the Executive during the Employment Period, less required and
authorized deductions, payable at the time that other senior executives of the
Company are paid their Annual Bonuses with respect to the two fiscal years
commencing after the effective date of the Executive’s termination of employment
or in a lump sum, as determined by the Company in its discretion; and

 

(iv)    continuation of the Executive’s participation in the Company’s group
health and life insurance plans for one (1) year (with the Executive continuing
to pay the employee’s share of applicable premiums).

 

Notwithstanding Sections 4(d)(ii), (iii) and (iv), the amounts payable to the
Executive under Sections 4(d)(ii) and (iii) shall be reduced by the amount of
salary, bonus or other compensation that the Executive receives from a
subsequent employer, and the benefit continuation required under Section
4(d)(iv) shall be discontinued upon receipt by the Executive of substantially
similar benefits from a subsequent employer, as determined by the Board in good
faith, during the period in which such amounts are payable or such benefits are
required to be continued under Sections 4(d)(ii), (iii) or (iv), as applicable.
The Executive shall use reasonable efforts to seek other employment for this
purpose. Further, notwithstanding Sections 4(d)(ii), (iii) and (iv), the
Company’s obligation to pay the amounts under Sections 4(d)(ii) and (iii) and to
continue certain benefits under Section 4(d)(iv) shall cease immediately upon
the Executive’s breach of any provision of Section 6, 7 or 8 hereof.

 

(e)    Termination for Good Reason.

 

(i)      The Executive may terminate the Executive’s employment under this
Agreement for Good Reason (as hereinafter defined) upon written notice to the
Company (the “Good Reason Notice”). The Good Reason Notice shall state the
particular action(s) or inaction(s) giving rise to the termination for Good
Reason and must be delivered to the Company within thirty (30) days after the
Executive becomes aware of such action(s) or inaction(s). The Company shall have
thirty (30) days after the Good Reason Notice is given to cure the particular
action(s) or inaction(s). If the Company so effects a cure, the Good Reason
Notice shall be deemed rescinded and of no further force and effect. A

 

5



--------------------------------------------------------------------------------

termination for Good Reason shall be treated as a termination without cause by
the Company under Section 4(d).

 

(ii)    As used in this Agreement, the term “Good Reason” shall mean any one or
more of the following: (A) action by the Company resulting in a substantial
diminution of the Executive’s titles or positions with the Company, (B) any
reduction in the Executive’s Base Salary or (C) any relocation of the Executive
more than fifty (50) miles from Scottsdale, Arizona.

 

(f)    Payments in Lieu of Other Severance Rights.  The severance payments
provided hereunder shall be made in lieu of any other severance payments under
any severance agreement, plan, program or arrangement of the Company applicable
to the Executive; provided that the sum of such payments shall not be less than
the amount that otherwise would have been payable to the Executive under the
Company’s severance policy, if any.

 

(g)    Payments Contingent on Release.  Notwithstanding anything to the
contrary, no amount shall be payable to the Executive (or the Executive’s
executor or other legal representative in the case of the Executive’s death or
disability) pursuant to Section 4, other than (i) accrued Base Salary and
vacation pay through and including the Executive’s date of termination or death
and (ii) other Employee Benefits to which the Executive is entitled upon
termination of employment in accordance with the terms of the plans and programs
of the Company, as the case may be, unless and until thirty (30) days after the
Executive (or the Executive’s executor or other legal representative in the case
of the Executive’s death or disability) executes and delivers to the Company, in
accordance with Section 13, a general release prescribed by the Company,
substantially in the form of Exhibit A attached hereto (the “Release”), provided
such Release is executed and delivered to Company within twenty-two (22) days of
the Executive’s cessation of employment, or within forty-five (45) days in the
event of the Executive’s death or disability. Whether the Executive’s employment
is terminated with Cause or without Cause, in no event shall the Company be
required to pay the Executive damages on account of an alleged breach of this
Agreement (which shall not include any noncontractual claims, such as statutory
discrimination claims) in excess of the consideration set forth in Section 4(d).

 

(h)    Cooperation & Indemnification  The Executive agrees to reasonably assist
and cooperate with the Company, its subsidiaries and/or their agents, officers,
directors and employees (i) on matters relating to the tasks for which the
Executive was responsible, or about which the Executive had knowledge, before
cessation of employment or which may otherwise be within the knowledge of the
Executive and (ii) exclusively in connection with any existing or future
disputes, litigation or investigations of any nature brought by, against, or
otherwise involving the Company in which the Company deems the Executive’s
cooperation necessary. The Company will reimburse the Executive for reasonable
out of pocket expenses incurred in connection therewith, in accordance with
Company policy. Executive shall be eligible for such indemnification as is
provided for by the bylaws of the Company.

 

5.    Federal and State Withholding.  The Company shall deduct from the amounts
payable to the Executive pursuant to this Agreement the amount of all required
federal, state and local withholding taxes in accordance with the Executive’s
Form W-4 on file with the

 

6



--------------------------------------------------------------------------------

Company, and all applicable federal employment taxes. The Executive shall be
solely responsible for all other taxes associated with the amounts payable under
the Agreement, except for the employer portion of any employment taxes as
required under applicable law.

 

6.    Noncompetition; Nonsolicitation.  (a) General. The Executive acknowledges
that in the course of the Executive’s employment with the Company, the Executive
has and will become familiar with trade secrets and other confidential
information concerning the Company and its subsidiaries and has established and
will establish substantial relationships with certain customers of the Company
and its subsidiaries. The Executive further acknowledges that the Executive’s
services will be of special, unique and extraordinary value to the Company and
its subsidiaries.

 

(b)    Noncompetition.  The Executive agrees that during the period of the
Executive’s employment with the Company, the period, if any, during which the
Executive is receiving payments from the Company pursuant to Section 4, and for
a period of six (6) months thereafter (the “Noncompetition Period”), the
Executive shall not in any manner, directly or indirectly, through any person,
firm or corporation, alone or as a member of a partnership or as an officer,
director, stockholder, investor or employee of or consultant to any other
corporation or enterprise or otherwise, engage or be engaged, or assist any
other person, firm, corporation or enterprise in engaging or being engaged, in
the business of furnishing electronic funds transfer and related services
consisting of automated teller machine, point of sale transactions and related
services, data processing services related to terminal driving, card
authorization and card production and other payment system services, or in any
other business being conducted by the Company or any of its subsidiaries as of
the termination of the Executive’s employment in which the Executive was
involved during the Executive’s employment, in any geographic area in which the
Company or any of its subsidiaries is then conducting such business.

 

(c)    Nonsolicitation.  The Executive further agrees that during the
Noncompetition Period, the Executive shall not (i) in any manner, directly or
indirectly, induce or attempt to induce any employee of the Company or any of
its subsidiaries to terminate or abandon his or her employment for any purpose
whatsoever or (ii) in connection with any business to which Section 6(b)
applies, call on, service, solicit or otherwise do business with any customer
(determined as of the effective date of the termination of Executive’s
employment) of the Company or any of its subsidiaries.

 

(d)    Exceptions.  Nothing in this Section 6 shall prohibit the Executive from
being (i) a stockholder in a mutual fund or a diversified investment company or
(ii) an owner of not more than two percent (2%) of the outstanding stock of any
class of a corporation, any securities of which are publicly traded, so long as
the Executive has no active participation in the business of such corporation.

 

(e)    Nondisparagement.  Except as otherwise required by applicable law, the
Executive agrees not to make, or cause to be made, any oral or written
statement, or take any other action, which disparages, criticizes, damages the
reputation of, or is hostile to, the Company or its administration, employees,
management, officers, shareholders, agents and/or directors. In the event that
the Executive violates this provision, including making statements to the media,
it will be considered a material breach hereof.

 

7



--------------------------------------------------------------------------------

 

(f)    Tolling.  The Noncompetition Period shall be extended for any period
during which the Executive is in breach of this Section 6.

 

7.    Confidentiality.  The Executive shall not, at any time during the
Employment Period or thereafter, make use of or disclose, directly or
indirectly, any (i) trade secret or other confidential or secret information of
the Company or of any of its subsidiaries or (ii) other technical, business,
marketing, proprietary, financial, customer, pricing or personnel information of
the Company or of any of its subsidiaries not intended to be available to the
public generally or to the competitors of the Company or to the competitors of
any of its subsidiaries (“Confidential Information”), except to the extent that
such Confidential Information (a) becomes a matter of public record or is
published in a newspaper, magazine or other periodical or on electronic or other
media available to the general public, other than as a result of any act or
omission of the Executive, (b) is required to be disclosed by any law,
regulation or order of any court or regulatory commission, department or agency,
provided that the Executive gives prompt notice of such requirement to the
Company to enable the Company to seek an appropriate protective order, or (c) is
required to be used or disclosed by the Executive to perform properly the
Executive’s duties under this Agreement. Promptly following the termination of
the Employment Period, the Executive shall surrender to the Company all property
of the Company and its subsidiaries and the actual and prospective customers of
the Company and its subsidiaries that the Executive may then possess or have
under the Executive’s control (together with all copies thereof), including but
not limited to records, memoranda, notes, plans, reports, computer tapes and
software and other documents and data which constitute Confidential Information.

 

8.    Intellectual Property and Developments.  The Executive shall disclose
promptly to the Company all inventions, discoveries, developments, improvements,
processes, designs, works of authorship, ideas and related documentation that
are written, discovered, made, conceived or first reduced to practice by the
Executive (either solely or jointly with another or others) while employed by
the Company (collectively, “Development(s)”), whether or not they are
patentable, copyrightable or subject to trade secret protection. The Executive
shall not, at any time during or after the Executive’s employment, have or claim
any right, title or interest in or to, or disclose to any third party, any
Development(s) or any trade name, patent, trademark, copyright, intellectual
property or other proprietary rights belonging to the Company. All
Development(s) shall be the sole and exclusive property of the Company and shall
be “work made for hire” as that term is defined in the copyright laws of the
United States, not works of joint ownership. In any event, to the extent that
any Development(s) may not be held to be work made for hire, or to the extent
that the Executive has any right, title or interest in or to the Development(s)
(including without limitation patent rights, copyrights, trade secrets or other
proprietary rights), the Executive hereby assigns to the Company (without any
further consideration) all such rights, title, and interest in and to the
Development(s). The Executive shall cooperate fully with the Company during the
Executive’s employment and thereafter in the securing of any trade name, patent,
trademark, copyright or intellectual property protection or other similar rights
in the United States and in foreign countries and shall give evidence and
testimony and execute and deliver to the Company all papers reasonably requested
by any of them in connection therewith.

 

8



--------------------------------------------------------------------------------

 

  9.    Remedies.  (a) Acknowledgment.  The Executive acknowledges that the
provisions contained in Sections 6, 7 and 8 are reasonable and necessary because
of the substantial harm that could be caused to the Company by the Executive
engaging in any of the prohibited or restricted activities contained in such
Sections. The Executive represents and warrants that the prohibitions and
restrictions contained in Sections 6, 7 and 8 will not impair the Executive’s
ability to earn a livelihood because the Executive has the ability and
experience to engage in employment that will not breach or violate the
prohibitions and restrictions contained in such Sections.

 

(b)    Injunctive Relief.  The parties hereto agree that the Company and its
subsidiaries would be damaged irreparably in the event that any provision of
Section 6, 7 or 8 of this Agreement were not performed in accordance with its
terms or were otherwise breached and that money damages would be an inadequate
remedy for any such nonperformance or breach. Accordingly, the Company and its
successors and permitted assigns shall be entitled, in addition to other rights
and remedies existing in their favor, to an injunction or injunctions to prevent
any breach or threatened breach of any of such provisions and to enforce such
provisions specifically (without posting a bond or other security). The
Executive agrees that the Executive will submit to the personal jurisdiction of
the courts of the State of Delaware in any action by the Company to enforce an
arbitration award against the Executive or to obtain interim injunctive or other
relief pending an arbitration decision.

 

(c)    Reformation.  The Executive and the Company agree that in the event any
of the prohibitions or restrictions set forth in Sections 6, 7 or 8 of this
Agreement are found by a court of final and competent jurisdiction to be
unreasonable and accordingly unfavorable, it is the purpose and intent of the
parties that any prohibitions or restrictions be deemed modified or limited so
that, as modified or limited, such prohibitions or restrictions may be enforced
to the fullest extent permitted by law.

 

10.    Representations.  (a) The Executive represents and warrants to the
Company that (i) the execution, delivery and performance of this Agreement by
the Executive does not and will not conflict with, breach, violate or cause a
default under any contract, agreement, instrument, order, judgment or decree to
which the Executive is a party or by which the Executive is bound, (ii) the
Executive is not a party to or bound by any employment agreement, noncompetition
agreement or confidentiality agreement with any other person or entity that will
interfere with Executive’s ability to fulfill his obligations under this
Agreement and (iii) upon the execution of this Agreement by the Company and the
Executive, this Agreement shall be the valid and binding obligation of the
Executive, enforceable in accordance with its terms.

 

(b)    The Executive understands that the Executive has a period of 21 days to
review and consider the Release attached hereto as Exhibit A and to consult with
an attorney and other advisors of the Executive’s choice before signing it.

 

(c)    If the Executive is 40 years of age or older when the Release is signed,
the Executive may, within seven (7) days of the Executive signing the Release,
revoke (i) those portions of the Release (once signed) relating to releasing
claims for age discrimination (such as claims under the Age Discrimination in
Employment Act of 1967, as amended) and (ii) only to

 

9



--------------------------------------------------------------------------------

the limited extent otherwise required by applicable law, any other portion of
such Release. Revocation shall be made by delivering a written notice of
revocation to the Company c/o General Counsel, c/o Legal Department at the
address specified herein. For this revocation to be effective, written notice
must be received no later than midnight on the seventh day after the Executive
signs the Release.

 

11.    Survival.  Sections 3(c), 6, 7, 8, 9, 10 and 12 of this Agreement shall
survive and continue in full force and effect in accordance with their
respective terms, notwithstanding any termination of the Employment Period.

 

12.    Arbitration.  Except as otherwise set forth in Section 9 hereof, any
dispute or controversy between the Company and the Executive, whether arising
out of or relating to this Agreement, the breach of this Agreement, or
otherwise, shall be settled by arbitration in Delaware administered by the
American Arbitration Association, with any such dispute or controversy arising
under this Agreement being so administered in accordance with its Commercial
Rules then in effect, and judgment on the award rendered by the arbitrator may
be entered in any court having jurisdiction thereof. The arbitrator shall have
the authority to award any remedy or relief that a court of competent
jurisdiction could order or grant, including, without limitation, the issuance
of an injunction. Except as necessary in court proceedings to enforce this
arbitration provision or an award rendered hereunder, or to obtain interim
relief, neither a party nor an arbitrator may disclose the existence, content or
results of any arbitration hereunder without the prior written consent of the
Company and the Executive. The Company and the Executive acknowledge that this
Agreement evidences a transaction involving interstate commerce. Notwithstanding
any choice of law provision included in this Agreement, the United States
Federal Arbitration Act shall govern the interpretation and enforcement of this
arbitration provision.

 

13.    Notices.  All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed given when (a) delivered
personally or by overnight courier to the following address of the other party
hereto (or such other address for such party as shall be specified by notice
given pursuant to this Section) or (b) sent by facsimile to the following
facsimile number of the other party hereto (or such other facsimile number for
such party as shall be specified by notice given pursuant to this Section), with
the confirmatory copy delivered by overnight courier to the address of such
party pursuant to this Section 13:

 

If to the Company, to:

 

Office of the General Counsel                    

Concord EFS, Inc.                        

1100 Carr Road                            

Wilmington, DE 19809                

 

If to the Executive, to:

 

Paul Finch                                    

8419 East Cortez                          

 

10



--------------------------------------------------------------------------------

Scottsdale, AZ 85260                    

 

14.    Severability.  Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under applicable law or rule in any jurisdiction,
such invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of any other provision of this Agreement or the
validity, legality or enforceability of such provision in any other
jurisdiction, but this Agreement shall be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

 

15.    Entire Agreement.  This Agreement constitutes the entire agreement and
understanding between the parties with respect to the subject matter hereof and
supersedes and preempts any prior understandings, agreements or representations
by or between the parties, written or oral, which may have related in any manner
to the subject matter hereof.

 

16.     Successors and Assigns.  This Agreement shall be enforceable by the
Executive and the Executive’s heirs, executors, administrators and legal
representatives, and by the Company and its successors and assigns. The
Executive may not assign this Agreement and any such assignment shall be null
and void.

 

17.    Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Delaware without
regard to principles of conflict of laws.

 

18.    Amendment and Waiver.  The provisions of this Agreement may be amended or
waived only by the written agreement of the Company and the Executive, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.

 

19.    Counterparts.  This Agreement may be executed in two counterparts, each
of which shall be deemed to be an original and both of which together shall
constitute one and the same instrument.

 

11



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

CONCORD EFS, INC.

By:

 

Edward A. Labry, III

--------------------------------------------------------------------------------

Title:

 

President

--------------------------------------------------------------------------------

 

[EXECUTIVE]

    /s/ Paul Finch

--------------------------------------------------------------------------------

     

 

12



--------------------------------------------------------------------------------

 

EXHIBIT A

 

RELEASE

 

This Release given by [insert name] (“the “Executive”) to Concord EFS, Inc. (the
“Company”) for the benefit of the Released Persons, is executed in consideration
for the covenants made by Company in an Employment Agreement, dated [insert
date] (the “Agreement”).

 

1.    The Executive and the Executive’s heirs, assigns, successors, personal and
legal representatives, and agents hereby unconditionally, knowingly and
voluntarily release, waive and forever discharge the Company and its owners,
predecessors, successors, divisions, parents, subsidiaries, partnerships and
affiliates, and each of these entities’ past, present and future directors,
officers, employees, shareholders, representatives, agents, attorneys and all
persons acting by, through, under, or in concert with any of them (the “Released
Persons”) from each and every claim, complaint, action, liability, charge,
promise, agreement, obligation, loss, cost, expense, suit, damage, demand,
dispute or right of any sort or nature whatsoever, at law or in equity
(collectively, “Claims”), whether known or unknown, asserted or not asserted,
foreseen or unforeseen, to the extent arising out of or related to any and all
acts, omissions, events, circumstances or facts existing or occurring on or
before the date of this Release. The foregoing release includes, but is not
limited to, any Claim relating to the Executive’s employment relationship
(including termination thereof), discrimination on the basis of race, sex,
religion, marital status, sexual orientation, national origin, handicap or
disability, age, veteran status, special disabled veteran status or citizenship
status, including but not limited to any Claim arising under Title VII of the
Civil Rights Act of 1964, the Age Discrimination in Employment Act of 1967, the
Family and Medical Leave Act, the Americans with Disabilities Act, the Employee
Retirement Income Security Act or the Worker Adjustment and Retraining
Notification Act, all as amended; any Claim arising out of or related to an
express or implied employment contract, any other contract affecting terms and
conditions of employment or a covenant of good faith and fair dealing; any tort
or contract Claims; any personal gain with respect to any Claim arising under
the qui tam provisions of the False Claims Act, 31 U.S.C. 3730; and any Claim
arising under any other federal, state or local statute, regulation, ordinance
or order, or pursuant to any common law doctrine.

 

2.    The Executive represents that the Executive has carefully read this
release and understands that the foregoing releases Claims under the Age
Discrimination in Employment Act of 1967, as amended, and that the Executive
understands that he/she is not releasing any Claims to the extent arising after
the date of this Release.

 

3.    The Executive represents and warrants that: (a) the Executive has not
filed or initiated any legal or other proceedings against any of the Released
Persons; (b) no such proceedings have been initiated against any of the Released
Persons on the Executive’s behalf; (c) the Executive is the sole owner of all
the claims that are released above; (d) none of these claims has been
transferred or assigned or caused to be transferred or assigned to any other
person, firm or other legal entity; and (e) the Executive has the full right and
power to grant, execute, and deliver the releases, undertakings, and agreements
contained in this Release. The Executive further agrees never to commence any
action against the Released Persons or to cause any such action to be commenced
against the Released Persons regarding any matter within the scope of this
Release. In

 

13



--------------------------------------------------------------------------------

 

the event of any further proceedings whatsoever based upon any matter released
herein, the Company and each of the other Released Persons shall have no further
monetary or other obligation of any kind to the Executive, including without
limitation any obligation for any costs, expenses and attorneys’ fees incurred
by or on behalf of the Executive.

 

4.    The Executive agrees that the Executive has no present or future right to
employment with the Released Persons and that the Executive will not apply or
seek consideration for any employment, engagement or contract with the Released
Persons.

 

5.    The Executive agrees that the Executive will not disclose the existence or
terms of this Release to any third parties with the exception of the Executive’s
accountants, attorneys and spouse, each of whom shall be bound by this
confidentiality provision, or as may be required to comply with legal process.
The Executive understands and agrees that this requirement of confidentiality is
among the material inducements for the Company to enter into this Release.

 

6.    Nothing in this Release is intended to or shall be construed as an
admission by the Company or any of the other Released Persons that it violated
any law, interfered with any right, breached any obligation or otherwise engaged
in any improper or illegal conduct with respect to the Executive or otherwise,
the Released Persons expressly denying any such illegal or wrongful conduct.

 

7.    Sections 6, 7, 8, 9, 10 and 12 of the Agreement are hereby incorporated
herein by reference.

 

8.    THE EXECUTIVE ACKNOWLEDGES THAT THE EXECUTIVE UNDERSTANDS THE TERMS AND
EFFECT OF THIS RELEASE, THAT THE EXECUTIVE HAS BEEN ADVISED TO AND GIVEN AN
OPPORTUNITY TO CONSULT WITH AN ATTORNEY PRIOR TO EXECUTING THIS RELEASE, AND
THAT THE EXECUTIVE HAS HAD TWENTY-ONE DAYS TO CONSIDER WHETHER TO EXECUTE THIS
RELEASE. IF THE EXECUTIVE IS 40 YEARS OF AGE OR OLDER ON THE DATE THAT THE
EXECUTIVE EXECUTES THIS RELEASE, THE EXECUTIVE FURTHER ACKNOWLEDGES THAT WITHIN
SEVEN DAYS FROM THE DATE OF THE EXECUTION OF THIS RELEASE, THE EXECUTIVE MAY, AT
THE EXECUTIVE’S SOLE OPTION, REVOKE THIS RELEASE UPON WRITTEN NOTICE TO [INSERT
POSITION] OF THE COMPANY AND THAT THIS RELEASE WILL NOT BECOME EFFECTIVE UNTIL
THE SEVEN-DAY REVOCATION PERIOD HAS EXPIRED.

 

EXECUTIVE

--------------------------------------------------------------------------------

DATE:

 

--------------------------------------------------------------------------------

 

WITNESS:                                              

 

14